Citation Nr: 1430142	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-16 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tendonitis, status post injury to right ankle.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from February 1977 to July 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In June 2014, the Veteran was scheduled for a Board hearing.  However, in a May 2014 statement, the Veteran requested to cancel her hearing.  Therefore, the hearing request has been withdrawn.  38 C.F.R. § 20.704 (e) (2013).


FINDING OF FACT

The Veteran's right ankle disability are manifested by marked limitation of motion with dorsiflexion ranging from 0 to 15 degrees, and plantar flexion ranging from 0 to 40 degrees with pain, but without evidence of ankylosis or deformity.


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent, but no greater, for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.71a, Diagnostic Code (DC) 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a right ankle disability.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim is not abrogated by granting service connection.  VA has obtained the Veteran's service treatment and VA medical records.  The Veteran was also afforded VA examinations in April 2007 and December 2013.  The VA examinations are sufficient, as they are based on consideration of the Veteran's prior medical history, and described her right ankle disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

III.  Rating Criteria

In a May 2007 rating decision, the RO granted service connection for a right ankle disability and assigned a 10 percent evaluation pursuant to 38 C.F.R. §§ 4.2, 4.71a, Diagnostic Code 5271.  

Under DC 5271, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  A 20 percent rating is the maximum benefit awarded for marked limitation of ankle motion.  

Normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees, as set forth at 38 C.F.R. § 4.71, Plate II.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 , 4.45 (2011).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

IV.  Analysis

The Veteran sought treatment on several occasions, but no range of motion testing was conducted.  X-rays from August 2006 were normal.  

The Veteran reported for a VA examination in April 2007.  On examination, the right ankle showed signs of edema, effusion, weakness, tenderness, abnormal movement, guarding of movement and subluxation.  Dorsiflexion of the right ankle was to 10 degrees, with pain starting at 10 degrees and plantar flexion was to 20 degrees, with pain starting at 10 degrees.  After repetitive use testing, the right ankle was additionally limited by pain, fatigue, weakness, and lack of endurance.  The examiner noted that these factors additionally limited dorsiflexion by 10 degrees and plantar flexion by 25 degrees, therefore pain was noted for dorsiflexion and plantar flexion at 0 degrees.  X-rays were within normal limits.  

Records dated November 2009 note that the Veteran has had progressively worsening right ankle pain.  X-rays were unremarkable for any deformities, fractures, or dislocations.  The doctor diagnosed the Veteran with right ankle pain secondary to mild osteoarthritis. 

During a December 2013 VA examination, plantar flexion was to 30 degrees, with objective evidence of painful motion beginning at 0 degrees.  Dorsiflexion was to 15 degrees, with objective evidence of painful motion noted at 0 degrees.  The Veteran did not have additional limitation in range of motion following repetitive-use testing.  The Veteran had pain on movement, but no localized tenderness or pain on palpation.  The Veteran did not have ankylosis of the ankle.  That Veteran reported having flare-ups.  The examiner noted that there is no additional limitation of functional ability of the ankle joint during flare-ups or repeated use over time.  No deformity was noted.  

Based on a review of the complete evidence of record, the Board concludes that the Veteran's right ankle disability has resulted in marked limitation of motion without evidence of ankylosis or deformity.  To this end, the April 2007 VA examination found that the Veteran had painful motion beginning at 0 degrees for dorsiflexion and plantar flexion after repetitive use testing.  The December 2013 VA examination showed that the Veteran had painful motion beginning at 0 degrees for dorsiflexion and plantar flexion during the initial range of motion testing.  Therefore, applying the DeLuca factors, the Board finds that the criteria for an initial disability evaluation of 20 percent is warranted for the Veteran's service-connected tendonitis, status post injury to the right ankle for marked limitation of motion under Diagnostic Code 5271.

The Board has also looked at other Diagnostic Codes for rating the service-connected left ankle disability and they do not provide a method for assigning a higher initial rating.  Under this Diagnostic Code 5270, a 30 percent disability rating will be warranted for an ankle disability when there is ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5270.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Here, the Veteran's treatment records do not contain any evidence indicating that the Veteran's right ankle is ankylosed to any degree.  The December 2013 VA examiner specifically indicated that the Veteran did not have ankylosis and x-rays have consistently been within normal limits.  Thus, an initial rating in excess of 20 percent under Diagnostic Code 5270 is not warranted.  

Another Diagnostic Code that is also applicable to this case is Diagnostic Code 5010, arthritis that is due to trauma and substantiated by x-rays, which is to be rated as degenerative arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, DC 5010. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, x-rays dated November 2009, revealed mild degenerative arthritis.  As the currently assigned 20 percent evaluation under Diagnostic Code 5271 contemplates limitation of ankle motion, a grant of a separate, compensable evaluation under Diagnostic Code 5003 is not permissible.  38 C.F.R. § 4.14. 

In addition, Diagnostic Codes 5272-5274 are not for application because they do not offer schedular ratings in excess of 20 percent.  38 C.F.R. § 4.71a , DCs 5272-5274.

As the Veteran is now in receipt of the maximum schedular rating for limitation of motion of the right ankle, there is no basis for a rating greater than 20 percent based on limitation of right ankle motion due to any functional loss.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

Finally, aside from the Board's award of an initial 20 percent disability rating for the service-connected tendonitis, status post injury to the right ankle in the analysis above, no other staged ratings are warranted.  Fenderson, supra.

V. Other Considerations

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's right ankle disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  Therefore, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the evidence of record does not suggest that the Veteran's right ankle disability prevents her from working.  Further consideration of TDIU is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating of 20 percent, but no higher, for the service-connected tendonitis, status post injury of the right ankle is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


